





CITATION:
R. v. Bryan, 2011
          ONCA 273



DATE: 20110407



DOCKET: C52751



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Blair JJ.A.



BETWEEN:



Her Majesty The Queen



Applicant/Appellant



and



Marvin Bryan



Respondent



Nicholas Devlin and Sarah Curtis, for the appellant



Howard L. Krongold, for the respondent



Heard and endorsed: March 31, 2011



On appeal from sentence imposed by Justice Michael Quigley of
          the Superior Court of Justice dated September 13, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Normally, in cases of this nature, sentences of 5 to 8
    years would reflect the proper range for someone, without a record, convicted
    of possession for the purpose of trafficking in slightly more than a pound of
    cocaine. This case should not be taken as suggesting otherwise.

[2]

However, in the unusual circumstances of this case,
    where there are fairness concerns arising out of the way in which the
    respondent was persuaded to plead and where there was some litigation risks
    involved, we are not satisfied that appellate intervention is warranted. In so
    concluding, we reiterate that the sentence imposed fell below the norm.

[3]

Accordingly, while leave to appeal is granted, the
    appeal from sentence is dismissed.


